AN assignee against an assignor of a sealed note. Assignment as follows: — “For value received, I do hereby assign all my right to the within note to Jesse Beard, Feb. 20, 1820. — David Odam.”' The plaintiff had previously sued the maker, who proved to be insolvent. Held, that parol evidence was inadmissible to show that the assignment was without recourse (1).Held, also, Holman J. dissentiente, that if the maker was solvent at the term when the assignee might have obtained judg*192ment against him but for a defect in the declaration, and if that defect occasioned a continuance whereby the plaintiff failed to obtain the money, from the maker, the assignor was not liable.